           Case 20-40073-KKS        Doc 51     Filed 12/23/20    Page 1 of 3




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

IN RE:

WILLIAM PETERS,                                     CASE NO.: 20-40073
                                                    CHAPTER 13
      Debtor.
_____________________________/

               DEBTOR’S OBJECTION TO AMENDED PROOF OF
              CLAIM NO. 8 FILED BY FORTY ONE YELLOW, LLC

         AMENDED CLAIM NO:           8 (Secured)
         CLAIM DATE:                 October 15, 2020
         AMOUNT:                     $270,259.91 (including pre-petition
                                     arrearage of $179,148.65)

                  Notice of Opportunity to Object and for Hearing

 Pursuant to Local Rule 2002-2, the Court will consider the relief requested in this
 paper without further notice or hearing unless a party in interest files a response
 within thirty (30) days from the date set forth on the proof of service plus an
 additional three days for service if any party was served by U.S. Mail, or such other
 period as may be specified in Fed. R. Bankr. P. 9006(f).
  If you object to the relief requested in this paper, you must file an objection or
 response electronically with the Clerk of the Court or by mail at 110 E. Park
 Avenue, Suite 100, Tallahassee, FL 32301, and serve a copy on the movant’s
 attorney, Bruner Wright P.A. at 2810 Remington Green Circle, Tallahassee, FL
 32308, and any other appropriate person with the time allowed. If you file and
 serve a response within the time permitted, the Court will either schedule and notify
 you of a hearing or consider the response and grant or deny the relief requested
 without a hearing.
  If you do not file a response within the time permitted, the Court will consider that
 you do not oppose the relief requested in the paper, will proceed to consider the
 paper without further notice or hearing, and may grant the relief requested.

         COMES NOW, the Debtor, William Peters, by and through his undersigned

Counsel and objects to Amended Proof of Claim No. 8 (the “Amended Claim”) filed by

Forty One Yellow, LLC (the “Creditor”), and in support thereof, states as follows:
           Case 20-40073-KKS         Doc 51    Filed 12/23/20    Page 2 of 3




       1. The Creditor filed the original Proof of Claim No. 8 on April 29, 2020, in the

           amount of $192,127.37 with interest at the rate of 4.75%. The basis for the

           claim is a Uniform Final Judgment of Mortgage Foreclosure in the amount

           $192,127.37.

       2. The First Amended Chapter 13 Plan (Doc. 28) provides for payment of the

           Claim in the amount of $192,127.37 plus interest at the rate of 4.75%, by the

           Trustee. The Plan was confirmed on August 21, 2020, absent any objection

           by the Creditor.

       3. On October 15, 2020, the Creditor filed the Amended Claim increasing the

           secured claim to $270,259.91 and the interest rate to 12.99%.

       4. The Debtor is not aware of any authority whereby the creditor is entitled to the

           additional interest and fees included in the Amended Claim.

       WHEREFORE, the Debtor, William Peters, prays the Court enter an Order

Sustaining Debtor’s Objection to Amended Proof of Claim No. 8 filed by Forty One

Yellow, LLC and disallow the Amended Claim in the amount of $270,259.91, and any

other relief the Court deems appropriate.

        RESPECTFULLY SUBMITTED this 23rd day of December, 2020.


                                                    /s/ Byron Wright III
                                                    Byron Wright III
                                                    Florida Bar No. 118971
                                                    2810 Remington Green Circle
                                                    Tallahassee, FL 32308
                                                    Office: (850) 385-0342
                                                    Fax: (850) 270-2441
           Case 20-40073-KKS        Doc 51   Filed 12/23/20    Page 3 of 3




                               CERTIFICATE OF SERVICE

   I, Byron Wright III, hereby certify that a true and accurate copy of the foregoing
document was served on the following in the manner stated below:

   1.    Served by the Court via Notice of Electronic Filing (NEF): The
        foregoing document was served by the Court via NEF on December 23, 2020, to
        the following persons at the email addresses noted herein:

        Leigh D. Hart
        ldhdock@earthlink.net, ldhtre@earthlink.net;ldhadmin@earthlink.net

        United States Trustee
        USTPRegion21.TL.ECF@usdoj.gov

   2. Served by U.S. Mail: The foregoing document was served by first
      class, postage prepaid, U.S. Mail on December 23, 2020, to the
      following:

        Forty One Yellow, LLC
        FCI Lender Services, Inc.
        P.O. Box 28720
        Anaheim, CA 92809

        Forty One Yellow, LLC
        c/o D. Anthony Sottile
        Authorized Agent for Creditor
        Sottile and Barile, LLC
        394 Wards Corner Road, Suite 180
        Loveland, OH 45140

        DATED: December 23, 2020

                                                  /s/ Byron Wright III
                                                  Byron Wright III
                                                  Florida Bar No. 118971
